Citation Nr: 0432025	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-01 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for right patellofemoral 
syndrome, current evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran served on active duty from April 1982 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased rating for a right knee disability, to 
include patellofemoral syndrome, evaluated as noncompensable.  
The Decision Review Officer findings in March 2002 increased 
the veteran's rating from noncompensable to 10 percent 
disabling.  The veteran appeals from the 10 percent rating.

The veteran's claim was remanded by the Board in October 
2003.


FINDINGS OF FACT


1.  The veteran does not have malunion of the tibia and 
fibula

2.  The veteran does not suffer from recurrent subluxation or 
lateral instability of the right knee.

3.  The veteran does not have limitation of extension to 15 
degrees nor does he have limitation of flexion to 30 degrees 
of the right knee.

4.  Even with fatigability, incoordination, weakness, and 
pain on movement, even during flare-ups, the veteran does not 
have the equivalent of limitation of extension to 15 degrees 
or limitation of flexion to 30 degrees with regard to the 
right knee.




CONCLUSION OF LAW


The criteria for an evaluation in excess of 10 percent for 
the service-connected right knee patellofemoral syndrome have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260, 5261, 5262 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from April 1982 to November 
1989.  The veteran was service-connected for a right knee 
disability in May 1990, as a result of a 700-pound desk 
falling on his knee.

In September 2000, the veteran submitted to a VA examination.  
The examiner stated right knee flexion was 130 degrees, 110 
degrees without pain and an additional 20 degrees for 130 
degrees with pain.  Extension was 180 degrees bilaterally.  
Crepitance was present in the peripatellar region 
bilaterally, the right knee actually louder than the left.  
There was tenderness to palpation of the medial facet of the 
patella bilaterally with no instability to anteroposterior 
and mediolateral force bilaterally.  The examiner concluded 
that the pain and decreased range was as likely as not 
related to the event in service.

In January 2001, the veteran was seen in the VA orthopedic 
clinic for bilateral knee pain and was given a steroid 
injection.  He was seen again in February 2001 for bilateral 
knee pain and rated his pain on a scale of zero to 10, as a 
five.  He was also diagnosed with medial femoral condyle 
lesions and grade 3 chondromalacia of the medial compartment.

In September 2001, the orthopedic clinic note stated that 
there was no tenderness to palpation of either knee.  The 
right knee had good range of motion, no laxcity and no 
crepitus.  The examiner's impression was that the veteran had 
bilateral chondromalacia and was prescribed neoprene knee 
braces and physical therapy for strengthening and stretching.

In December 2001, the VA orthopedic clinic note indicated 
that the veteran's right knee had good range of motion, no 
effusion and no erythema.  X-ray reports indicated that 
bilaterally, there was no osseous or articular abnormality 
with unremarkable soft tissue.  The note also indicated that 
the veteran should be x-rayed again upon his next visit due 
to his patellofemoral syndrome (PFS).  In February 2002, the 
veteran submitted to bilateral knee x-rays.  There was no 
osseous or articular abnormality and the soft tissues were 
unremarkable.

In May 2003, the veteran complained of progressive pain and 
loss of range of motion of the right knee.  The examination 
revealed no redness, heat or swelling over the knees.  The 
right knee had impressive crepitus throughout the arc of 
passive range of motion and extension was limited to 25 
degrees.  There was no instability elicited with dislocation 
stresses.  The assessment was progressive right knee 
dysfunction with a history of bilateral chondromalacia 
patella.  The veteran complained of the same problem and was 
given the same diagnosis in July 2003.

Also in July 2003, the veteran underwent an MRI of the right 
knee at the VAMC.  The results of the multiplanar and 
multisequential imaging demonstrated joint effusion.  A small 
Baker's cyst was also identified as well as a small bone 
island that was seen in the lateral femoral condyle.  The 
meniscus, collateral ligaments and tendons were intact.

In September 2003, a VA orthopedic follow-up note indicated 
that the veteran stated he had swelling of the right knee in 
June, but the swelling had decreased within the past few 
months. The veteran submitted to a VA joint examination in 
April 2004.  The examiner stated that upon inspection, the 
knees revealed no edema, no erythema, and no warmth.  To 
palpation there was tenderness of the medial and lateral join 
line bilaterally.  There was crepitus to passive range of 
motion bilaterally and the skin of the anterior knee was 
thick, suggestion time spent kneeling.  There was no medial 
or lateral instability to varus or valgus stress of the right 
or left knee nor was there AP or patellar laxity.  Range of 
motion was symmetrical with the right equal to the left.  
Dorsiflexion was 10 degrees, plantar flexion was 40 degrees, 
pain free.  Knee extension was 0 degrees, pain free.  Knee 
flexion actively was to 95 degrees and passively to 125 
degrees with pain in the last 30 degrees.

The examiner's assessment was right knee patellar laxity that 
existed prior to enlistment, patellar femoral syndrome, soft 
tissue injury, and intermittent effusion.  The right knee 
joint did not exhibit subluxation or lateral instability and 
was stable.  At the examination, the knee was free of 
effusion.  There was no radiographic evidence to indicate 
arthritis or other degenerative changes that affected the 
right knee joint.  The veteran's right knee exhibited pain on 
use in flexion, as evidenced by reduced active range of 
motion.  There was no weakened movement and muscle masses 
were adequate and well defined.  Excess fatigability related 
to pain could be expected.  There was no incoordination or 
other disabling symptoms.  The veteran reported that pain 
significantly limited the functional ability of the right 
knee during flare-ups and when the join was used repeatedly 
over time.  The veteran stated that he was limited due to 
pain, but had not missed any work, just worked more slowly.  
The veteran was also reluctant to move the knee through the 
last available 30 degrees of range. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated March 2004, the RO 
informed the veteran of the evidence necessary to 
substantiate his claim for an increased rating.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The March 2004 letter informed the 
veteran that the RO was responsible for obtaining relevant 
records held by any Federal agency, to include medical 
records from the military, VA hospitals (including private 
facilities where the VA authorized treatment), or from the 
Social Security Administration.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2004 letter requested that the veteran 
submit evidence showing that his service-connected right knee 
injury had increased in severity.  This evidence should 
include statements from doctors containing physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  The veteran 
was also asked to submit statements from individuals who are 
able to describe from their knowledge and personal 
observations the manner in which his disability had become 
worse.  The RO also requested that the veteran complete and 
return the VA Forms 21-4142 to authorize the release of 
information from private physicians or hospitals should he be 
unable to obtain the information himself.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his right knee disability.  There are 
no outstanding records to obtain.  When the veteran has 
provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  See 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  See 38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  See 38 C.F.R. § 4.14 (2004).  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  In an increased rating case, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  These ratings will not be assigned to 
organic diseases and injuries by analogy to conditions of 
functional origin.  See 38 C.F.R. § 4.20 (2004).

The veteran is currently in receipt of a 10 percent 
evaluation for residuals of a right knee injury, to include 
patellofemoral syndrome, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  There is no evidence to show a 
malunion of the tibia and fibula warranting a 10 percent 
rating, under Diagnostic Code 5262.  Thus, even though the RO 
considered the veteran's claim under Diagnostic Code 5262, it 
is determined that the veteran's disability is best evaluated 
under a different Diagnostic Code.

The Board has also considered other potentially applicable 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability, a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability, and a 30 percent evaluation for 
severe knee impairment with recurrent subluxation or lateral 
instability.  The May 2003 VA examination revealed that that 
the veteran did not suffer from instability of the right 
knee.  The April 2003 VA examination noted that the veteran 
did not have surgery on his right knee, and that there was no 
recurrent subluxation or later instability.  As such, the 
veteran is not entitled to an increased rating under 
Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, assignment of 
a 20 percent rating is warranted when there are frequent 
episodes of "locking", pain, and effusion into the joint 
with semilunar dislocated cartilage.  The evidence did not 
demonstrate that the veteran was entitled to a compensable 
rating under Diagnostic Code 5258.  Neither the September 
2000, May 2003, nor the April 2004 VA examinations noted that 
the veteran had dislocated cartilage of the right knee.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2004).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  The 
September 2000 VA examination noted that the veteran's 
limitation of flexion was actively to 110 degrees and 
passively to 130 degrees with pain toed in the last 20 
degrees.  The April 2004 VA examination noted that the 
veteran's limitation of flexion was actively to 95 degrees 
and passively to 125 degrees with pain noted in the last 30 
degrees.  These values are not compensable under Diagnostic 
Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  
The September 2000 VA examination noted that the veteran had 
no limitation of extension.  The May 2003 VA examination 
noted the veteran's limitation of extension to be 25 degrees, 
however, the April 2004 VA examination noted the veteran's 
limitation of extension to be 0 degrees and pain free.  As 
such, the veteran is not entitled to an increased rating 
under Diagnostic Code 5261.

Where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  See 69 Fed. Reg. 
59990 (2004); VAOPGCPREC 9-2004.  In the instant case, the 
veteran did not demonstrate limitation of motion for flexion 
or extension and is therefore not entitled to an increased 
rating under the General Counsel opinion issued in September 
2004.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  See Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  

The VA examiner noted in April 2004 that there was no 
weakened movement of the right knee, and muscle masses were 
adequate and well defined.  Excess fatigability related to 
pain was expected to be present, but there was no 
incoordination or other disabling symptoms.  The evidence 
does not support the veteran's claim that he is entitled to a 
higher percentage for his service-connected disability.  
Inasmuch as the evidence shows limitation of function, the 10 
percent rating assigned for the veteran's right knee is 
deemed appropriate under either Diagnostic Code 5260 or 5261.  
However, inasmuch as the veteran's range of motion has been 
normal during his VA examinations, even when loss of motion 
due to pain, weakened movement, excess fatigability and 
incoordination are considered, even during flare-ups, the 
veteran is not entitled to an increased rating to 20 percent 
under Diagnostic Code 5260 or 5261.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims for an increased 
evaluation for his right knee disability, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 4.3, 4.7 (2004).





ORDER


Entitlement to an increased rating for a right knee 
patellofemoral syndrome, from 10 percent, is denied.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



